   Case 3:19-md-02885-MCR-GRJ Document 1690 Filed 03/04/21 Page 1 of 22




                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF FLORIDA
                            PENSACOLA DIVISION

 IN RE: 3M COMBAT                      ARMS         Case No. 3:19md2885
 EARPLUG PRODUCTS
 LIABILITY LITIGATION

 This Document Relates to:                          Judge M. Casey Rodgers
 Baker, 7:20cv039                                   Magistrate Judge Gary R. Jones
 Estes, 7:20cv137
 Hacker, 7:20cv131
 Keefer, 7:20cv104
 McCombs, 7:20cv094


                                           ORDER 1

       This Order addresses the parties’ respective challenges to Drs. Gregory A.

Flamme and Mark R. Stephenson, John Casali, and Harri Kytomaa, and Robert

Johnson, and resolves the parties’ omnibus motions to exclude these experts under

Federal Rule of Evidence 702 and Daubert v. Merrell Dow Pharm., Inc., 509 U.S.

579 (1993).




       1
          As with the Court’s prior Orders addressing the parties’ omnibus motions to exclude
experts under Federal Rule of Evidence 702 and Daubert v. Merrell Dow Pharm., Inc., 509 U.S.
579 (1993), this Order assumes the parties’ familiarity with the nature of this multidistrict
litigation, the claims and defenses, and the current evidentiary record, and sets out only what is
necessary to explain the instant rulings. See In re 3M Combat Arms Earplug Prods. Liab. Litig.,
2021 WL 765019 (N.D. Fla. Feb. 28, 2021); see also 2021 WL 684183 (N.D. Fla. Feb. 11, 2021).
A separate order will follow resolving the expert challenges to Dr. Richard Neitzel and Jennifer
Sahmel. The remaining expert challenges—Dr. Marc Fagelson (PTSD and sleep disorder
testimony only), Dr. Mark Packer (PTSD testimony only), and Dennis Driscoll—relate only to
Plaintiffs Baker and/or McCombs, and will be resolved at a later date.
     Case 3:19-md-02885-MCR-GRJ Document 1690 Filed 03/04/21 Page 2 of 22

                                                                           Page 2 of 22


I.     Legal Standard

       Rule 702, as explained by Daubert and its progeny, governs the admissibility

of expert testimony. Rink v. Cheminova, Inc., 400 F.3d 1286, 1291 (11th Cir. 2005).

Under Rule 702 and Daubert, district courts are compelled to act as “gatekeepers”

to ensure the reliability and relevancy of expert testimony. Id. (quoting Daubert,

509 U.S. at 589).     Expert testimony is reliable and relevant—and, therefore,

admissible—when the following criteria are met: (1) the expert is sufficiently

qualified to testify about the matters he intends to address; (2) the methodology used

is “sufficiently reliable as determined by the sort of inquiry mandated in Daubert;

and (3) the testimony assists the trier of fact, through the application of scientific,

technical, or specialized expertise, to understand the evidence or to determine a fact

in issue.” Id. The Eleventh Circuit refers to these criteria separately as

“qualification, reliability, and helpfulness,” United States v. Frazier, 387 F.3d 1244,

1260 (11th Cir. 2004), and has emphasized that they are “distinct concepts that courts

and litigants must take care not to conflate,” Quiet Tech. DC-8, Inc. v. Hurel–Dubois

UK Ltd., 326 F.3d 1333, 1341 (11th Cir. 2003). The party offering the expert has

the burden of showing, by a preponderance of the evidence, that each of these

requirements is met. Rink, 400 F.3d at 1292.

       To meet the qualification requirement, a party must show that its expert has

sufficient “knowledge, skill, experience, training, or education to form a reliable
   Case 3:19-md-02885-MCR-GRJ Document 1690 Filed 03/04/21 Page 3 of 22

                                                                            Page 3 of 22


opinion about an issue that is before the court.” Hendrix ex. Rel. G.P. v. Evenflo

Co., Inc., 609 F.3d 1183, 1193 (11th Cir. 2010) (citing Fed. R. Evid. 702) (“Hendrix

II”), aff'g 255 F.R.D. 568 (N.D. Fla. 2009) (“Hendrix I”). Importantly, if a “witness

is relying solely or primarily on experience, then the witness must explain how that

experience leads to the conclusion reached, why that experience is a sufficient basis

for the opinion, and how that experience is reliably applied to the facts.” Frazier,

387 F.3d at 1261 (quoting Fed. R. Evid. 702 advisory committee’s note to 2000

amendments). The qualifications standard for expert testimony is “not stringent”

and “[s]o long as the witness is minimally qualified, objections to the level of [his]

expertise [go] to credibility and weight, not admissibility.” Hendrix I, 255 F.R.D. at

585.

       To meet the reliability requirement, an expert’s opinion must be based on

scientifically valid principles, reasoning, and methodology that are properly applied

to the facts at issue. Frazier, 387 F.3d at 1261-62. The reliability analysis is guided

by several factors, including: (1) whether the scientific technique can be or has been

tested; (2) whether the theory or technique has been subjected to peer review or

publication; (3) whether the technique has a known or knowable rate of error; and

(4) whether the technique is generally accepted in the relevant community. Daubert,

509 U.S. at 593-94, 113 S.Ct. 2786. “[T]hese factors do not exhaust the universe of

considerations that may bear on the reliability of a given expert opinion, and a federal
   Case 3:19-md-02885-MCR-GRJ Document 1690 Filed 03/04/21 Page 4 of 22

                                                                          Page 4 of 22


court should consider any additional factors that may advance its Rule 702

analysis.” Quiet Tech., 326 F.3d at 1341. The court’s focus must be on the expert's

principles and methodology, not the conclusions they generate. Daubert, 509 U.S.

at 595, 113 S.Ct. 2786. The test for reliability is “flexible” and courts have “broad

latitude” in determining both how and whether this requirement is met. Kumho Tire

Co., Ltd. v. Carmichael, 526 U.S. 137, 141-42 (1999).

      Finally, to satisfy the helpfulness requirement, expert testimony must be

relevant to an issue in the case and offer insights “beyond the understanding and

experience of the average citizen.” United States v. Rouco, 765 F.2d 983, 995 (11th

Cir. 1985). Relevant expert testimony “logically advances a material aspect of the

proposing party’s case” and “fits” the disputed facts. McDowell v. Brown, 392 F.3d

1283, 1298-99 (11th Cir. 2004). Expert testimony does not “fit” when there is “too

great an analytical gap” between the facts and the proffered opinion. Gen. Elec. Co.

v. Joiner, 522 U.S. 136, 147 (1997).

      “Because of the powerful and potentially misleading effect of expert evidence,

sometimes expert opinions that otherwise meet the admissibility requirements may

still be excluded [under Federal Rule of Evidence] 403.” Frazier, 387 F.3d at 1263

(internal citations excluded). “Exclusion under Rule 403 is appropriate if the

probative value of otherwise admissible evidence is substantially outweighed by its

potential to confuse or mislead the jury, or if the expert testimony is cumulative or
   Case 3:19-md-02885-MCR-GRJ Document 1690 Filed 03/04/21 Page 5 of 22

                                                                           Page 5 of 22


needlessly time consuming,” or if it is otherwise unfairly prejudicial. Id. “Indeed,

the judge in weighing possible prejudice against probative force under Rule 403 . . .

exercises more control over experts than over lay witnesses.” Id. “Simply put,

expert testimony may be assigned talismanic significance in the eyes of lay jurors,

and, therefore, the districts must take care to weigh the value of such evidence

against its potential to mislead or confuse.” Id.

        When scrutinizing the reliability, relevance, and potential prejudice of expert

testimony, a court must remain mindful of the delicate balance between its role as a

gatekeeper and the jury’s role as the ultimate factfinder. Frazier, 387 F.3d at 1272.

The court’s gatekeeping role “is not intended to supplant the adversary system or the

role of the jury.” Allison v. McGhan Med. Corp., 184 F.3d 1300, 1312 (11th Cir.

1999). Only the jury may determine “where the truth in any case lies” and the court

“may not usurp this function.” Frazier, 387 F.3d at 1272. Thus, a court may not

“evaluate the credibility of opposing experts” or the persuasiveness of their

conclusions, Quiet Tech., 326 F.3d at 1341; instead, its duty is limited to “ensur[ing]

that the fact-finder weighs only sound and reliable evidence,” Frazier, 387 F.3d at

1272.
      Case 3:19-md-02885-MCR-GRJ Document 1690 Filed 03/04/21 Page 6 of 22

                                                                            Page 6 of 22


II.     Defendants’ Experts

        Plaintiffs’ expert challenges are directed to the testimony and opinions of Drs.

Gregory A. Flamme, Mark R. Stephenson, John Casali, and Harri Kytomaa. The

Court addresses the experts in turn.

        A.    Drs. Gregory A. Flamme and Mark R. Stephenson

        Drs. Gregory A. Flamme and Mark R. Stephenson (“Flamme-Stephenson”)

are audiologists and consultants with Stephenson and Stephenson Research and

Consulting, LLC. Before joining the firm, Dr. Flamme spent nearly two decades as

a professor and researcher in the field of hearing conservation and related topics,

including the hazards posed by noise. Dr. Stephenson previously served as an officer

and research audiologist in the United States Air Force for 20 years, where he held

numerous senior leadership positions, developed hearing damage risk criteria

adopted by the military, and provided clinical diagnostic services for the complete

spectrum of human auditory disorders and, where necessary, made determinations

of fitness for duty. Thereafter, Dr. Stephenson joined the Centers for Disease

Control and Prevention (CDC), National Institute for Occupational Safety and

Health (NIOSH), where he performed hearing loss prevention research evaluating

the effectiveness of hearing conservation programs and developed updated hearing

damage risk criteria “widely adopted by governmental agencies and professional

organizations.” Flamme-Stephenson Rep. (General), ECF No. 1595-2 at 12.
   Case 3:19-md-02885-MCR-GRJ Document 1690 Filed 03/04/21 Page 7 of 22

                                                                                  Page 7 of 22


       In this litigation, Flamme-Stephenson jointly offer a number of general and

case-specific opinions, only two of which are challenged as unreliable by Plaintiffs.

First, Plaintiffs argue for exclusion of all opinions relying on the Auditory Hazard

Assessment Algorithm for Humans. Second, Plaintiffs maintain that the doctors’

specific-causation opinions regarding Estes and Baker are not supported by a reliable

methodology.

              1.     Reliability of Opinions Relying on AHAAH Model

       Flamme-Stephenson used the Auditory Hazard Assessment Algorithm for

Humans (AHAAH) to calculate the allowable number of rounds (ANOR) of

weapons fire that wearers of the CAEv2 may be exposed to per day “without an

increase in auditory risk.”2 See id. at 111. They concluded that, “[w]hen compared

to the ANOR with no hearing protection, the yellow end of the CAEv2 increased the

ANOR by 148 times or more” and “the green end . . . increased the ANOR by almost

1000 times.” See id. at 74. Plaintiffs argue that this conclusion, and any related

testimony, must be excluded because the AHAAH model is not a reliable method

for evaluating hearing damage risk. More specifically, they maintain that AHAAH

has not been validated as a reliable method for assessing damage risk in humans (as



       2
          Flamme-Stephenson used two firearms for their tests: (a) “a Savage Arms Model 110
bolt action rifle with a 0.558 m barrel length,” similar to the military’s M240 Bravo and M60
firearms; and (b) “a Winchester Model 43 .22 Hornet bolt action rifle with an approximate 0.5 m
barrel length,” similar to the M16 service rifle. See SASRAC Tech. Rep., ECF No. 1595-2 at 90.
   Case 3:19-md-02885-MCR-GRJ Document 1690 Filed 03/04/21 Page 8 of 22

                                                                                   Page 8 of 22


opposed to cats and chinchillas, on which the original AHAAH model was based),

is not generally accepted by the scientific or military medical community, and, in

fact, is highly controversial as a damage risk metric.

       Based on the evidentiary record, the Court finds that AHAAH has been

sufficiently validated and accepted for use in predicting hazards to the human ear

from exposure to high intensity noise, such as weapons fire. Although the model

was initially developed using data on the dimensions of the “external, middle and

inner ears of cats” and chinchillas,3 once the original model was shown to predict

auditory hazard for cats with “high accuracy,” a parallel model was developed using

the dimensions of the human ear.4 AHAAH’s developers tested the validity of the

parallel model by comparing its hazard predictions against “all the available human

data that [was] interpretable with the model,” and also against the predictions of two



       3
        See American Institute of Biological Sciences (AIBS) Peer Review of Auditory Hazard
Assessment Algorithm for Humans (Review Panel Rep.) (Apr. 2, 2001) (“AIBS 2001”), ECF No.
1595-13; G. Richard Price & Joel T. Kalb, Mathematical Model of the Effect of Limited Stapes
Displacement on Hazard from Intense Sounds, 80 J. ACOUST. SOC. AM. S123 (1993); see also Price
Dep., ECF No. 1595-9 at 15-16.
       4
         See G. Richard Price, Validation of the Auditory Hazard Assessment Algorithm for the
Human with Impulse Noise Data, 122(5) J. ACOUST. SOC. AM. 2786-2802 (Nov. 2007) (“Price
Nov. 2007”), ECF No. 1627-2 at 4; G. Richard Price and Joel T. Kalb, The Philosophy, Theoretical
Bases, and Implementation of the AHAAH Model for Evaluation of Hazard from Exposure to
Intense Sounds, ARL-TR-8333, U.S. Army Rsch. Lab’y (Apr. 2018) (“Price-Kalb 2018”), ECF
No. 1595-11 at 21-22; G. Richard Price, Predicting Mechanical Damage to the Organ of Corti,
226 HEARING RSCH. 5, 7-8 (Apr. 2007) (“Price Apr. 2007”); G. Richard Price, A New Method for
Rating Hazard from Intense Sounds: Implications for Hearing Protection, Speech Intelligibility,
and Situation Awareness, in NEW DIRECTIONS FOR IMPROVING AUDIO EFFECTIVENESS KN201-
KN2-24 (2005), ECF No. 1595-10 at 5-6; Price Dep., ECF No. 1595-9 at 16-17.
    Case 3:19-md-02885-MCR-GRJ Document 1690 Filed 03/04/21 Page 9 of 22

                                                                                     Page 9 of 22


other metrics of auditory hazard, the Army’s MIL-STD-1474D and the A-weighted

energy measure. 5 The AHAAH model correctly predicted noise hazard outcomes in

95% of situations, as compared to “about 40%” and “about 25%” accuracy,

respectively, with the other metrics. 6 AHAAH has since “been peer-reviewed and

systematically evaluated against various [other] datasets.” See DEP’T OF DEFENSE,

MIL-STD-1474E (Apr. 15, 2015), ECF No. 1627-23 at 49. It has been adopted as a

military acquisition standard for assessing impulsive noise hazards by the

Department of Defense, it “is being used as hazard criteria by at least one other

nation, and is used by the automobile industry to evaluate risk of hearing loss from

airbag deployment.” See DEP’T OF DEFENSE, MIL-STD-1474E (Apr. 15, 2015), ECF

No. 1627-23 at 49. And it was used by the Army to evaluate the effectiveness of the

CAEv2.7

         This is not to say that AHAAH is without critics. Indeed, Plaintiffs have

offered an abundance of scientific literature challenging various aspects of the




         5
          See Price April 2007, at 9 (stating that AHAAH requires “a digitized exposure waveform
and interpretable hearing loss data,” and that “over 70 [human noise] exposures [] met that
criteria”). Human noise exposure data of this nature was and remains limited, due to the dangers
and cost of exposing humans to high intensity impulse noise.
         6
             See Price Nov. 2007, ECF No. 1627-2 at 15; see also Price-Kalb 2018, ECF No. 1595-11
at 22.
         7
          See Joel Kalb et al., ARL-HRED Hearing Protection Device Assessments in
Reverberating Environments, U.S. Army Rsch. Lab’y Human Rsch. & Eng’g Directorate (June
30, 1999), ECF No. 1627-3.
   Case 3:19-md-02885-MCR-GRJ Document 1690 Filed 03/04/21 Page 10 of 22

                                                                                   Page 10 of 22


AHAAH model and suggesting ways in which it should be updated or improved.8

However, much of that criticism has no bearing here because it is aimed at

components of the AHAAH model—namely, assumptions about reflexive middle

ear muscle contractions either in anticipation of, or in response to, a noise

exposure—that did not actually play any role in Flamme-Stephenson’s damage risk

analysis for the CAEv2.9          In the Court’s view, the remaining criticisms and

suggested improvements to AHAAH reflect that the model is the focus of

considerable controversy in the scientific community, and both sides espouse views

that appear to have some support among scientists engaged in the debate. 10


       8
          See, e.g., Greene et al., Intracochlear Pressure Measurements During Acoustic Shock
Wave Exposure, 365 Hearing Rsch. 149-64 (2018), ECF No. 1595-14 at 3, 14-15; AIBS Peer
Review of Impulse Noise Injury Models (Review Panel Rep.) (Nov. 9, 2010); William J. Murphy
et al., An Analysis of the Blast Overpressure Study Data Comparing Three Exposure Criteria,
Report No. EPHB 309-05h, U.S. Dep’t of Health & Human Servs. (Dec. 3, 2009), ECF No. 1595-
18; James H. Patterson & William A. Ahroon, Evaluation of an Auditory Hazard Model Using
Data from Human Volunteer Studies, Report No. 2005-01 (Dec. 2004), ECF No. 1595-15.
       9
          See, e.g., Jones et al., Lab’y Evaluation of the Warned Middle-Ear Assumption of the
Auditory Hazard Assessment Algorithm for Humans (AHAAH), USAARL Rep. No. 2019-04, U.S.
Army Aeromedical Rsch. Lab’y (Feb. 2019), ECF No. 1595-17. At the Daubert hearing, Dr.
Flamme explained that AHAAH’s assumptions about reflexive middle ear muscle contractions are
only triggered when either: (a) the model is run in the “warned” mode, which assumes anticipatory
contractions before a high impulse sound begins; or (b) it is run in the “unwarned” mode but the
digitized exposure waveforms involve a repeating series of impulse sounds, in which case the
model assumes contractions reflexively develop after the series begins. Here, Dr. Flamme ran
AHAAH in the unwarned mode and used a digitized exposure waveform of a single shot (as
opposed to a series of bursts), so the model’s assumptions about contractions were not triggered.
       10
          Compare Brissi Zagadou et al., Impulse Noise Injury Prediction Based on the Cochlear
Energy, 342 Hearing Rsch. 23-38 (Dec. 2016) and Brissi Zagadou et al., Reply to “Critical
Examination of the Article: Impulse Noise Injury Prediction Based on the Cochlear Energy,” 350
Hearing Rsch. 217-221 (July 2017), with G. Richard Price, Brief Critical Examination of the
Article: “Impulse Noise Injury Prediction Based on the Cochlear Energy,” 350 Hearing Rsch. 43-
44 (July 2017).
  Case 3:19-md-02885-MCR-GRJ Document 1690 Filed 03/04/21 Page 11 of 22

                                                                          Page 11 of 22


      Rule 702 and Daubert do not require exclusion of all but the most

scientifically supported view, and they clearly contemplate the admission of

testimony from experts who have fundamental disagreements about the scientific

principles at issue in a case, so long as that testimony is, as here, within “the range

where experts might reasonably differ.” Kumho Tire, 526 U.S. at 153 (citing

Daubert, 509 U.S. at 596). In other words, where legitimate debate exists within the

scientific community, it is for the jury, not the court, to “decide among the

conflicting views.” See id.; see also Rink, 400 F.3d at 1293 n.7 (“[A] district court

may not exclude an expert because it believes one expert is more persuasive than

another expert.”); Ruiz-Troche v. Pepsi Cola of P.R. Bottling Co., 161 F.3d 77, 85

(1st Cir. 1998) (“Daubert neither requires nor empowers trial courts to determine

which of several competing scientific theories has the best provenance.”). Applying

these principles to this litigation, the alleged shortcomings of AHAAH may be

explored vigorously through cross-examination, but they do not preclude the

admission of Flamme-Stephenson’s auditory risk opinion based on AHAAH.

             2.     Reliability of Specific Causation Opinions for Estes and
                    Baker

      Flamme-Stephenson also offer case-specific opinions that Estes and Baker’s

hearing problems were not caused by the CAEv2, but rather are the result of the

Army’s inadequate implementation of its Hearing Conservation Program as to these

plaintiffs, as well as each one’s noise exposures while wearing other hearing
  Case 3:19-md-02885-MCR-GRJ Document 1690 Filed 03/04/21 Page 12 of 22

                                                                         Page 12 of 22


protection devices. Plaintiffs argue that Flamme-Stephenson did not follow a proper

methodology, such as differential diagnosis, or otherwise explain the basis for their

specific causation opinions. This is incorrect. Flamme-Stephenson’s methodology

was straightforward and readily apparent from their case-specific reports. See

Flamme-Stephenson (Estes), ECF No. 1627-9; Flamme-Stephenson (Baker), ECF

No. 1627-8. They reviewed Estes and Baker’s audiological, military service, and

disability records, and evaluated the various hearing protectors used by each

plaintiff, as well as their noise exposures, both during their military careers and

thereafter.   Flamme-Stephenson also considered Plaintiffs’ expert’s specific

causation opinion for Estes and Baker, documentary evidence produced by the

government in connection with this litigation, and reference materials in the

scientific literature.   In their reports, Flamme-Stephenson explained how this

evidence supported their conclusions about the alleged cause of Estes and Baker’s

hearing problems, and provided reasoned bases for their criticisms of Plaintiffs’

expert’s conclusions to the contrary. Thus, the Court is satisfied that Flamme-

Stephenson’s specific causation opinions are sufficiently grounded in their expertise

as audiologists and their analysis of the evidence related to these Plaintiffs’ claims

to render their methodology reliable. The fact that Flamme-Stephenson did not

formally perform more traditional differential diagnoses does not compel exclusion

of their specific causation testimony. See Sampson v. Carnival Corp., 2016 WL
  Case 3:19-md-02885-MCR-GRJ Document 1690 Filed 03/04/21 Page 13 of 22

                                                                           Page 13 of 22


7377226, at 4 (S.D. Fla. Dec. 16, 2016) (stating that a differential diagnosis is “not

an absolute requirement” for the admission of medical causation opinions as the

“Eleventh Circuit has [not] explicitly required this form of analysis”) (citing Hendrix

II, 609 F.3d at 1195).

      With that said, and consistent with the Court’s prior orders, Flamme-

Stephenson’s opinions related to the Department of Defense (“DoD”) safety and

hearing conservation programs will be limited as follows.11 Flamme-Stephenson

will not be permitted to testify that any DoD program was “implemented

inadequately” or otherwise failed, either as a general matter or as to Estes and Baker

specifically. See generally In re 3M, 2021 WL 684183. They are also precluded

from testifying that the military’s failure to conduct an annual audiogram for either

Plaintiff contributed in any way to their injuries. See Estes, No. 7:20cv137, ECF

No. 59. As audiologists, Flamme-Stephenson may speak about the importance of

training on and fit of earplugs. However, neither they, nor any other expert, will be

allowed to testify that anything the military did placed put Plaintiffs “at greater risk

of sustaining a hearing impairment” or otherwise caused their injuries, as testimony

of that nature would be unhelpful. See In re 3M, 2021 WL 765019; see also Coggon

v. Fry’s Elec., Inc., 2019 WL 2137465, at *3 (N.D. Ga. Feb. 6, 2019) (“[E]xpert



      11
         See, e.g., Flamme-Stephenson Rep. (Estes), ECF No. 1627-9 at 25, 30; Flamme-
Stephenson Rep. (Baker), ECF No. 1627-8 at 26, 31.
   Case 3:19-md-02885-MCR-GRJ Document 1690 Filed 03/04/21 Page 14 of 22

                                                                                  Page 14 of 22


testimony is properly excluded when it is not needed to clarify facts and issues of

common understanding which jurors are able to comprehend for themselves.”)

(quoting Hibiscus Assocs. Ltd. v. Bd. of Trustees of Policemen and Firemen Ret. Sys.

of City of Detroit, 50 F.3d 908 (11th Cir. 1995)).

       Based on the foregoing, the Court finds that Flamme-Stephenson’s specific

causation opinions and their opinions based on AHAAH are supported by reliable

methodologies. Their opinions thus are admissible, subject to the above limitations.

       B.     Dr. John Casali

       John Casali, Ph.D., CPE, is an engineer, professor, and Director of the

Auditory Systems Laboratory at Virginia Polytechnic Institute and State University.

He is also the founding partner and Chief Technology Officer of Hearing,

Ergonomics, & Acoustics Resources LLC, a firm that “specializes in hearing-

related, ergonomics and acoustical consulting as applied to, among other things,

product and systems design, product testing and evaluation, military research and

development.” See Casali Rep., ECF No. 1595-4 at 6. Dr. Casali offers a broad

range of opinions about the design, development and performance of the CAEv2, as

well as rebuttals of various opinions from Plaintiffs’ experts.12


       12
          Dr. Casali’s opinions regarding Dr. Eddins’ hMIRE testing on the CAEv2 surrogate and
his mMIRE testing with the mandibular motion simulator (as well as Juneau’s related testimony)
are excluded, in light of the Court’s recent Order excluding Dr. Eddins and Juneau’s opinions on
those matters. See ECF No. 1680. His opinions about AHAAH are admissible for the reasons
discussed in Section II(A)(1) of this Order.
  Case 3:19-md-02885-MCR-GRJ Document 1690 Filed 03/04/21 Page 15 of 22

                                                                          Page 15 of 22


      Plaintiffs challenge a number of Dr. Casali’s opinions relating to the military’s

solicitation and use of hearing protection as speculative, unreliable, outside his area

of expertise, improper legal conclusions, and/or unduly prejudicial. Consistent with

the Court’s previous Order discussing so-called “attorney mouthpiece” testimony,

Dr. Casali will not be permitted to testify about Defendants or the military’s state of

mind (e.g., what they believed, intended, knew, should have known, wanted to know,

or did not know about various propositions). See In re 3M, 2021 WL 765019, at

*40-45. Moreover, Dr. Casali’s Opinion 25, and any related testimony in which he

opines about the military’s alleged duties, responsibilities and policies, are stricken

in their entirety, as beyond his expertise, improper legal conclusions, and unduly

prejudicial. See Casali Rep., ECF No. 1595-4 at 161. Relatedly, Dr. Casali may

opine generally about the benefits of training on and fitting earplugs, given his

background with the design and testing of hearing protectors. However, he may not

offer opinions about the military’s policies and instructions on hearing conservation,

or its compliance or noncompliance therewith. See id. at 160-61.

      Additionally, the Court agrees that Dr. Casali lacks the education and

experience in government acquisition and contracting to qualify him to testify about

federal government procurement generally or the specific procurement process for

the CAEv2. He may not offer legal opinions or interpretations of the MPID, or opine

on whether Aearo or the CAEv2 “complied with” or “satisfied” the MPID, but he
   Case 3:19-md-02885-MCR-GRJ Document 1690 Filed 03/04/21 Page 16 of 22

                                                                              Page 16 of 22


will be permitted to testify, from an engineering perspective, that the CAEv2

conformed to the performance specifications in the MPID. See id. at *43-45.

Finally, Dr. Casali may not testify about the reasonableness or infeasibility of any

provision in the MPID, who was responsible for a particular provision, or whether

Aearo was required to comply with a particular provision. All such testimony

amounts to improper legal opinions, is beyond the scope of Dr. Casali’s expertise,

and/or is unhelpful.

       C.     Dr. Harri Kytomaa

       Harri Kytomaa, Ph.D., P.E., CFEI is a mechanical engineer with “decades of

experience applying the principles of acoustics in multiple areas[,] including . . .

acoustic sensor design and the use of acoustic instrumentation for flow monitoring,

imaging and material characterization.” Kytomaa Rep., ECF No. 1627-11 at 10. Dr.

Kytomaa proffers opinions in rebuttal to those given by Plaintiffs’ experts Roger

Juneau, Richard McKinley, and Drs. Stephen Armstrong and David Eddins.13

Plaintiffs argue that Dr. Kytomaa’s opinions must be excluded because he is

unqualified and also failed to personally consider relevant material and prepare his

report.




       13
           Defendants did not move to exclude Dr. Armstrong’s opinions and/or testimony, and
Plaintiffs did not challenge Dr. Kytomaa’s rebuttal of Eric Rose’s opinions.
   Case 3:19-md-02885-MCR-GRJ Document 1690 Filed 03/04/21 Page 17 of 22

                                                                                   Page 17 of 22


       As an initial matter, Kytomaa will not be permitted to offer opinions regarding

Dr. Eddins’ hMIRE testing on the CAEv2 surrogate and his mMIRE testing with the

mandibular motion simulator (as well as Juneau’s related testimony), in light of the

Court’s recent Order excluding Dr. Eddins and Juneau’s opinions on those matters.

See In re 3M, 2021 WL 765019, at *22-24. Moreover, Dr. Kytomaa is not qualified

to offer opinion testimony about Dr. Eddins and Juneau’s silicone ear replicas or

their testing methods because he has never worked in the field of audiology,

conducted or evaluated REAT or MIRE testing, otherwise performed research or

work with human ears and/or ear molds, or adequately explained how his general

engineering background provides a sufficient basis for his proposed opinions on

those matters.14 See Frazier, 387 F.3d at 1261 (“[I]f [a] witness is relying solely or

primarily on experience, then the witness must explain how that that experience

leads to the conclusion reached, why that experience is a sufficient basis for that

opinion, and how that experience is reliably applied to the facts.”). Additionally,

Dr. Kytomaa is not qualified to offer opinions about causation as he is not a medical

doctor or audiologist. 15      However, Dr. Kytomaa’s education and professional



       14
         At his deposition, Dr. Kytomaa testified that he was not offering opinions about REAT
and MIRE testing; however, his expert reports suggest otherwise. See, e.g., Kytomaa Rep., ECF
No. 1627-11 at 8-9, 25.
       15
         See, e.g., Kytomaa Rep., ECF No. 1627-11 at 9 (“Plaintiffs’ experts have presented no
evidence to support their claim that plaintiffs’ hearing loss was caused by out-of-specification
components”); id. (“No experimental study or evidence that I have reviewed, suggests that the use
   Case 3:19-md-02885-MCR-GRJ Document 1690 Filed 03/04/21 Page 18 of 22

                                                                                    Page 18 of 22


experience in the field of mechanical engineering qualify him to offer rebuttals of

Richard McKinley and Dr. Stephen Armstrong’s opinions related to Aearo’s testing

with the Acoustical Resistance Checker and its quality assurance processes, as well

as the material composition of the CAEv2.

       Regarding Dr. Kytomaa’s use of assistants in drafting his report, and his

discussion with defense counsel about “what areas [he] should address,” there are

no admissibility problems. See Kytomaa Dep., ECF No. 1627-10 at 40-41. “An

expert witness is permitted to use assistants in formulating his expert opinion,” Dura

Auto. Sys. of Ind., Inc. v. CTS Corp., 285 F.3d 609, 612 (7th Cir. 2002), and he may

also consult with counsel in drafting his expert report, see HVLPO2, LLC v. Oxygen

Frog, LLC, 2018 WL 2041370, at *3 (N.D. Fla. Jan. 16, 2018). Where, as here, an

expert witness “substantially participates in the preparation of his report,” and the

report reflects his “actual views,” the fact that he received assistance in developing

his opinions is a matter of weight and credibility, not admissibility. HVLPO2, 2018

WL 2041370, at *3, 6; Vision I Homeowners Ass’n, Inc. v. Aspen Specialty Ins. Co.,

2009 WL 5103606, at *2 (S.D. Fla. Dec. 28, 2009).




of CAEv2 leads to an increase in probability of partial or complete loss of hearing as compared to
an open-ear hearing scenario.”).
   Case 3:19-md-02885-MCR-GRJ Document 1690 Filed 03/04/21 Page 19 of 22

                                                                          Page 19 of 22


III.   Plaintiffs’ Expert—Robert Johnson

       Robert W. Johnson is an economist who has been providing forensic

economic analyses and expert testimony on both economic and non-economic

damages for more than 30 years. In this litigation, Johnson offers opinions regarding

3M’s net worth and financial condition, which Defendants challenge as unhelpful

“regurgitations” of publicly available information with no independent, value-added

analysis. Defendants contend that Johnson’s testimony is a “non-opinion” that is not

supported by any methodology. See Def. Mot., ECF No. 1605 at 111. Defendants

argue that Johnson’s testimony consists of simple arithmetic, which does not qualify

as specialized knowledge or assist the trier of fact. Finally, Defendants argue that

Johnson’s testimony adds no more value than if the “parties’ attorneys introduced

3M’s financial statements into evidence, and read the line items for net worth, net

sales, or other similar metrics to the jury.” See id.

       Plaintiffs respond by arguing that Johnson’s report is more than a

regurgitation of publicly available financials, and “provides insight beyond the

understanding of the average citizen relevant to damages.” See Pl. Resp., ECF No.

1630 at 79. Plaintiffs point out that courts routinely find economic analysis of a

defendant’s financial condition is helpful to lay people without economic training.

See id. Plaintiffs further argue that Johnson’s report explains relevant financial data

from “opaque financial statements” and opines “on the relevance and
  Case 3:19-md-02885-MCR-GRJ Document 1690 Filed 03/04/21 Page 20 of 22

                                                                          Page 20 of 22


interdependence of the various methods and figures that reflect an entity’s financial

condition and then using those metrics to assess 3M’s financial condition.” See id.

at 80 (citing the Johnson Report, ECF No. 1631-18) (internal quotes omitted). The

Court agrees.

      To satisfy the helpfulness requirement under Rule 702 and Daubert, expert

testimony must be relevant to an issue in the case and offer insights “beyond the

understanding and experience of the average citizen.” United States v. Rouco, 765

F.2d 983, 995 (11th Cir. 1985). Here, while it is true that Johnson’s report is largely

based on data found in Defendant’s public financial disclosures, the Court concludes

the report is much more than a mere regurgitation of factual information and that the

information contained in it would not be easily understood by the average citizen.

Per his report, Johnson reviewed several years of 3M’s annual statements (Form 10-

K), quarterly reports (Form 10-Q), the 2020 Proxy Statement, and stock market data

from the Wall Street Journal, and he summarized his findings in the form of a

PowerPoint presentation. Financial literacy at that high a level, and specifically in

the context of large multinational corporations, is not a common skill possessed by

the average person or juror. See Voilas v. General Motors Corp., 73 F. Supp. 2d

452, 461 (D.N.J. 1999) (finding an expert’s “summary of a large corporation's

business plans could certainly prove helpful to the average juror who presumably

lacks such experience in . . . complex financial matters, even if doing so does not
  Case 3:19-md-02885-MCR-GRJ Document 1690 Filed 03/04/21 Page 21 of 22

                                                                         Page 21 of 22


require employing any particular methodology but simply a straightforward review

of the corporation's data”); Lea v. Wyeth LLC, 2011 WL 13193321, at *4 (E.D. Tex.

Sept. 16, 2011) (finding an expert’s opinion on net worth will be helpful to the jury

who is unlikely to have the requisite expertise or knowledge); In re Yasmin & YAZ

(Drospirenone) Mktg., Sales Practices & Prods. Liab. Litig., 2011 WL 6732819, at

*7 (S.D. Ill. Dec. 16, 2011) (overruling objections made to Johnson’s testimony in

that case, which are similar to the objections made by Defendants in this litigation).

Additionally, condensing and summarizing multiple sources of financial data, which

can often be voluminous in length, would also be helpful to the jurors. See In re

Yasmin & YAZ, 2011 WL 6732819 at *7 (“Clearly, it is generally more helpful to

the trier of fact and efficient for the Court to present voluminous information in the

form of a summary.”). Defendants criticize Johnson for not utilizing statistical

analysis, computer modeling, scientific analysis, or scientific principles in

developing his opinion that “3M is a growing entity;” however, none of these are

required bases for the sort of expert testimony that will be provided by Johnson. See

Frazier, 387 F.3d at 1261-1262. To the extent that Defendants object to Johnson’s

conclusions, or the facts that he utilized in forming his conclusions, it would be

appropriate for Defendants to address those perceived weaknesses under cross-

examination or with a competing expert witness. See Quiet Tech., 326 F.3d at 1345
  Case 3:19-md-02885-MCR-GRJ Document 1690 Filed 03/04/21 Page 22 of 22

                                                                           Page 22 of 22


(“[N]ormally, failure to include variables will affect [an] analysis' probativeness, not

its admissibility) (quoting Bazemore v. Friday, 478 U.S. 385, 400 (1986)).

IV.   Conclusion

      Based on the foregoing, the parties’ omnibus motions to exclude expert

opinions under Rule 702 and Daubert, ECF Nos. 1595 and 1605, are granted in part

and denied in part, consistent with this Order, as to Robert Johnson and Drs. Gregory

A. Flamme, Mark R. Stephenson, John Casali, and Harri Kytomaa. The remaining

expert challenges will be resolved by separate order.

      DONE AND ORDERED, on this 4th day of March, 2021.


                                 M. Casey Rodgers
                                 M. CASEY RODGERS
                                 UNITED STATES DISTRICT JUDGE
